

116 HR 5503 IH: The Commuter Parkway Safety and Reliability Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5503IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Brown of Maryland (for himself, Ms. Norton, Mr. Ruppersberger, Mr. Beyer, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to direct the Director of the National Park Service to
			 prioritize certain funds for high-commuter corridors, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the The Commuter Parkway Safety and Reliability Act. 2.PrioritizationSection 203(a) of title 23, United States Code, is amended by adding at the end the following:
			
				(6)Prioritization
 (A)In generalThe Director of the National Park Service shall prioritize the funds made available under the Federal lands transportation program for high-commuter corridors.
					(B)Transfer for high-commuter corridors
 (i)RequestIf the Director determines that a high-commuter corridor requires additional investment, based on the criteria described in clause (iv), the Director, with respect to such corridor, shall submit to the State—
 (I)information on condition of pavements and bridges; (II)an estimate of the amounts needed to bring such corridor into a state of good repair, taking into consideration any planned future investments; and
 (III)at the discretion of the Director, a request that the State transfer to the National Park Service, under the authority of section 132, or to the Federal Highway Administration, under the authority of section 104, a portion of such amounts necessary to address the condition of the corridor.
 (ii)State responseNot later than 45 days after the date of receipt of the request described in clause (i)(III), the State shall—
 (I)approve the request; (II)deny the request and explain the reasons for such denial; or
 (III)request any additional information necessary to take action on the request. (iii)Notification to the SecretaryThe Director shall provide to the Secretary of Transportation a copy of any request or response described under clauses (i)(III) and (ii).
 (iv)CriteriaIn making a determination under clause (i), the Director, with respect to the corridor, shall consider—
 (I)the condition of roads, bridges, and tunnels; and (II)the average annual daily traffic.
 (C)High-commuter corridor definedIn this paragraph, the term high-commuter corridor means a Federal lands transportation facility administered by the National Park Service that has average annual daily traffic of not less than 20,000 vehicles..
		